

117 HJ 37 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of Health and Human Services relating to “Securing Updated and Necessary Statutory Evaluations Timely”.
U.S. House of Representatives
2021-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 37IN THE HOUSE OF REPRESENTATIVESMarch 29, 2021Mr. Krishnamoorthi (for himself and Ms. Eshoo) submitted the following joint resolution; which was referred to the Committee on Energy and CommerceJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of Health and Human Services relating to Securing Updated and Necessary Statutory Evaluations Timely.That Congress disapproves the rule submitted by the Department of Health and Human Services relating to Securing Updated and Necessary Statutory Evaluations Timely (86 Fed. Reg. 5694; published January 19, 2021), and such rule shall have no force or effect.